UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CHARLES ALEXANDER DAVIS, )
                          )
          Petitioner,     )
                          )
          v.              )                    Civil Action No. 14-1619 (RC)
                          )
                          )
UNITED STATES OF AMERICA, )
                          )
                          )
          Respondent.     )


                                  MEMORANDUM OPINION

        Petitioner is a prisoner at the Federal Correctional Institution in Seagoville, Texas.

Proceeding pro se, he seeks a writ of habeas corpus to “preserve [his] personal freedom, personal

rights, natural rights, political rights and rights secured by the Constitution of the United States

of America (organic).” Pet. for Writ of Habeas Corpus Ad Subjiciendum at 1. The gravamen of

this action is a challenge to petitioner’s federal convictions entered in the Western District of

North Carolina “for the alleged crimes of filing a false and fraudulent Form 1040 and interfering

with the administration of internal revenue laws[.]” Id. at 2. Petitioner alleges, among other

wrongs, that the convictions were obtained “without [a constitutionally valid] indictment or

complaint.” Id. But see United States v. Davis, 539 Fed. Appx. 279, 280, 284 (4th Cir. 2013)

(per curiam) (rejecting on direct appeal petitioner’s “frivolous argument” that “the indictment is

not bona fide or that the government knowingly filed a document that is not what it purports to

be”).

        Since petitioner’s convictions occurred in the United States District Court for the Western

District of North Carolina, he cannot obtain habeas relief in this Court. This is because


                                                  1
          [a] prisoner in custody under sentence of a court established by Act of
          Congress claiming the right to be released upon the ground that the sentence
          was imposed in violation of the Constitution or laws of the United States . .
          . or is otherwise subject to collateral attack, may move the court which
          imposed the sentence to vacate, set aside or correct the sentence.

U.S.C. § 2255(a). And

          [a]n application for a writ of habeas corpus in behalf of a prisoner who is
          authorized to apply for relief by motion pursuant to this section, shall not be
          entertained if it appears that the applicant has failed to apply for relief, by
          motion, to the court which sentenced him, or that such court has denied him
          relief, unless it also appears that the remedy by motion is inadequate or
          ineffective to test the legality of his detention.

28 U.S.C. § 2255(e). Petitioner has not alleged, let alone shown, that his available remedy under

§ 2255 is inadequate or ineffective. Hence, this case will be dismissed. A separate Order

accompanies this Memorandum Opinion.


                                                     ________/s/____________
                                                     RUDOLPH CONTRERAS
                                                     United States District Judge

DATE: November 3, 2014




                                                2